Citation Nr: 0802488	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or on 
account of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of an October 2007 hearing before 
the undersigned Veterans Law Judge.



FINDING OF FACT

The veteran has physical incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The requirements for special monthly pension based upon the 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§ 3.351, 3.352 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations 
 
The appellant's disabilities are all nonservice-connected in 
origin and consist of psychiatric disability, including major 
depressive disorder, bipolar disorder, and post-traumatic 
stress disorder, rated as 50 percent disabling; residuals of 
cerebrovascular accidents, rated as 20 percent disabling; 
chronic obstructive pulmonary disease, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
optic nerve damage, residual of gunshot wound to the face, 
rated as noncompensably disabling. The appellant's combined 
nonservice-connected disability evaluation is 70 percent.  
See 38 C.F.R. § 4.25 (2007); August 2005 rating decision, 
page 5.  
 
Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  The appellant will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  See 38 C.F.R. § 3.351(c). 
 
Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that a claimant 
has voluntarily taken to bed or that a physician has 
prescribed bed rest for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable ruling may be made.  The 
particular personal functions which the appellant is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a). 
 
In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  See 38 C.F.R. § 3.351(d).  The 
requirements for this increase in pension are met where, in 
addition to having a single permanent disability rated as 100 
percent under the regular schedular evaluation, without 
resort to individual unemployability, the veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is 'permanently housebound' by reason of disability or 
disabilities.  Id.  The requirement of permanently housebound 
is that a veteran is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id. 

Analysis
 
In this case, for the reasons set forth below, the Board 
finds that the veteran has physical incapacity, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. §§ 3.351(c) and 3.352(a).  

In November 2004, the veteran was hospitalized at a VA 
facility for complaints of poor speech, right-sided weakness, 
and problems walking.  Clinical findings included mild right 
hemiparesis, right hemisensory disturbance, difficulty with 
speaking, mild dysarthria and problems reverse-spelling 
words.  A CT-scan of the head and neck showed complete 
occlusion of the left internal carotid artery with a residual 
stump (i.e., a stroke).  

A November 2004 VA nursing shift assessment indicates that 
the veteran was at increased risk for falls, based on a 
recent history of falls, poor mobility, and generalized 
weakness.  

A January 2005 VA detailed Balance and Gait assessment, based 
on many clinical findings and factors, indicates that the 
veteran received a score of 14 out of 28.  According to the 
notes, a score below 26 usually indicates a problem, and a 
score below 19 indicates a 5-fold increase in risk of falls.

The RO received a report of December 2004 VA examination for 
housebound status or permanent need for aid and attendance on 
January 6, 2005.  The examiner indicated that the veteran had 
normal posture, and satisfactory general appearance.  He had 
weakness of the right arm, which he was able to move, but 
with problems with coordination on fine movement.  He could 
ambulate, but only slowly, and he tended to drag his right 
leg.  He used crutches with arm bands to ambulate.  He had 
chronic low back pain.  The veteran was also noted to have 
hypertension and chronic obstructive pulmonary disease.  The 
physician estimated that the veteran could ambulate for 1 
block without the assistance of another person.  The 
diagnosis was status post cerebrovascular accident with right 
hemiparesis.  The physician indicated by circling "yes" or 
"no" on another form, without supporting explanation, that 
the veteran could walk unaided, could feed himself, could 
care for the needs of nature, was not confined to bed, was 
able to sit up, was not blind, was able to travel, could 
leave home without assistance, and did not require home care.  
The physician further indicated that there were no other 
pertinent facts that would show the veteran's need for aid 
and attendance.  

In January 2005, the veteran was hospitalized for three days 
with complaints of difficulty speaking, right arm weakness, 
and vision changes.  The primary diagnosis was transient left 
hemispheric dysfunction.  He experienced problems with gait, 
speech, right arm weakness, and facial asymmetry.  Prior to 
admission, he was treated with methadone for spinal stenosis 
at multiple levels of the cervical and lumbar spine.  The 
hospital report was equivocal as to whether the veteran had 
experienced a new stroke or "recrudescence of old deficits 
given the striking similarity to his previous stroke 
symptoms."  He was discharged with some improvement of 
symptoms.  

VA notes of treatment in February 2005 indicate that the 
veteran had a fall while being helped with his TENS unit.  In 
the presence of a nurse, he had fallen to his knees and 
remained there for about a second, stating that "I've never 
had that happen!" (Quotes in original.)  Later in February, 
the veteran was seen and evaluated for a history of recent 
falls.  

A VA report of treatment in March 2005 indicates that the 
veteran was experiencing severe right hamstring spasms and 
was waiting for delivery of a shower chair to his apartment.

In April 2005, the veteran was seen for recurrent, apparently 
stroke-related symptoms after taking morning medications.  
Also in April 2005, a plan of care drafted by a VA nurse 
indicated that the veteran was at risk for falls due to 
right-sided weakness.  The goals of care included avoiding 
falls.

During May 2005 VA neurological examination, the veteran gave 
his incorrect age.  He had facial asymmetry, and right lower 
extremity drift.  His smile was weak on the right.  He had 
decreased sensitivity to pinprick in the right upper and 
right lower extremities.  His gait was unsteady, and he 
limped on the right.  His coordination was impaired, with 
moderate dysmetria on the right. Neurological examination was 
generally otherwise normal.  

At a May 2005 VA compensation examination, the examiner found 
that it was unlikely that the veteran could protect himself 
secondary to physical disabilities.  The veteran had 
pathological dizziness, and was a fall risk.  He ambulated 
with the assistance of two Canadian crutches, and dragged his 
right foot.  He had loss of balance.  He was dependent on 
others for travel beyond his apartment.  He had seven stairs 
in his apartment, and could not get up or down very well.  
His gait with Canadian crutches was antalgic.  The spine, 
trunk and neck were not fully examined secondary to the 
veteran's balance deficit.  He had a motor scooter at home, 
but could not use it because of the seven steps to his 
apartment, and he had no vehicle to transport the scooter.  
He did not drive.  He could not ambulate significant 
distances due to his weak right foot, need of Canadian 
crutches, and shortness of breath.  The diagnoses were 
chronic obstructive pulmonary disease, hypertension, low back 
pain, PTSD, two cerebrovascular accidents, bipolar disorder, 
and gunshot wound to face with residual left optic nerve 
damage.

A record of VA treatment in September 2005 indicates that the 
veteran fell when his crutches slipped out from under him.  
He had a laceration on his right upper eyelid and had lost 
consciousness for several minutes.  

Records of VA treatment in November 2005 indicate that the 
veteran had to cancel a VA physical therapy appointment 
because he needed assistance with travel.  His physical 
therapist attempted to intervene to get him the assistance he 
required.  

At VA psychiatric treatment in November 2005, the veteran was 
noted to walk slowly with a limp, to have some one-sided 
facial paralysis, to be using crutches, to have slightly 
slurred, slow deliberate speech, to have poor concentration 
and memory since his stroke, and to have impaired judgment 
and insight.  

A report of physical therapy in December 2005 indicates that 
the veteran's pain was not improving at all.  He had been 
sweating just sitting on his scooter.  He was in pain but 
said he was used to pain.  The physical therapist suggested 
rescheduling the appointment but the veteran wanted to 
participate.

A VA record of treatment in January 2006 indicates that the 
veteran had to cancel a physical therapy appointment due to 
bad weather and transportation problems.  Notes of physical 
therapy in January 2006 indicate that the veteran's efforts 
were commendable, and that he was developing "improved 
activity tolerance despite no real decrease in symptoms."  

In another VA record of treatment in January 2006, the 
treating physician wrote that the veteran lived alone at home 
and was afraid of falling, needed help with cooking and 
cleaning, and "will fall in bath."  

VA records of treatment in February 2006 indicate that the 
veteran called to inform his physician that he had fallen and 
hurt his neck and back, and was trying to decide whether he 
should go to the hospital or not.  The follow-up records of 
treatment are not associated wit the claims files.  This is 
the most recent VA medical treatment record associated with 
the claims files.  

At his October 2007 Board hearing, the veteran described his 
first stroke (in November 2004), and his second stroke (in 
January 2005).  He additionally testified that he had 
experienced a third stroke in July or August of 2007-he 
could not remember the exact month because his memory was 
failing.  The veteran's representative pointed out that the 
veteran's hand was shaking constantly.  The veteran stated 
that he could no longer use Canadian crutches, and that he 
was a fall risk.  He stated that he used a sleep apnea 
machine at night and had access to an oxygen tank during the 
day to improve his breathing.  He said he was confined to his 
scooter and his wheelchair, and that the state of Ohio 
provided services, including people coming to his house to 
help with his activities of daily living.  A home health aide 
attended to him 12 hours a day, including cooking, and 
helping him bathe and shower.  He stated that "I basically 
sit here and vegetate," and that he could not evacuate his 
house in case of fire or other emergency.  
 
Based upon a review of the entire record, including the 
aforementioned evidence, the Board finds that the evidence 
establishes that the appellant has physical incapacity that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
It is clear from the medical evidence and his testimony that 
he has been at excessive risk of falls due to problems with 
weakness and coordination since his first stroke in November 
2004, and that he has experienced multiple documented falls 
resulting in injuries.  The Board acknowledges that, in 
January 2005, a physician indicated with very little 
rationale that the veteran was not in need of aid and 
attendance.  However, the Board affords greater weight to a 
detailed VA Balance and Gait assessment conducted in January 
2005 that indicated that he was at a substantially greater 
than 5-fold risk for falling falls (he scored 14 out of 28, 
where 19 out of 28 indicated a 5-fold risk).  Consistent with 
this evaluation, a VA compensation examiner found in May 2005 
that it was unlikely that the veteran could protect himself 
secondary to physical disabilities, with such complications 
as pathological dizziness and resulting in a fall risk.  His 
condition has worsened over time, to the point that now there 
is a substantial likelihood that, as indicated by credible 
testimony at his October 2007 Board hearing, he could not 
evacuate his home in case of emergency.  As a result, the 
Board finds that the veteran is in need of aid and attendance 
of another person to protect himself from hazards or dangers 
incident to his daily environment.  Accordingly, entitlement 
to special monthly pension is warranted.


ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


